Title: To Thomas Jefferson from George Washington, with Jefferson’s Note, 2 December 1793
From: Washington, George,Jefferson, Thomas
To: Jefferson, Thomas



Dr Sir
Phila 2d. Decr 1793.

I am very well satisfied with the train things are in. You will recollect that the Proclamation, Rules and other things are referred to in the Speech. I shall depend upon there being got ready at your Office. Yours &ca

Go:Washington


[Note by TJ:]
Answer to note of this day respecting publication of proceedings with Gr. Britn.

